Citation Nr: 0729974	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO. 04-37 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an eye disorder, 
including glaucoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from January 1978 until 
February 1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee. 


FINDING OF FACT

The veteran's eye disorder, including glaucoma, was not 
incurred in or aggravated by active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an eye disorder, including glaucoma, have not been met. 38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's duty to 
notify and assist have been satisfied. See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006). The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in June 2003. While this notice does not provide any 
information concerning the effective date that could be 
assigned should the benefit sought be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board has concluded 
that the preponderance of the evidence is against the claim, 
and as such, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Merits of the Claim
 
The veteran seeks service connection for an eye disorder, 
including glaucoma, and essentially claims that his eye 
problems developed while he was in service. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
the appeal is denied. Specifically, although the veteran is 
shown to have glaucoma, there is no competent evidence 
linking the disorder to his service. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). That an injury or 
event occurred in service alone is not enough. There must be 
chronic disability resulting from that injury or event. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's VA outpatient treatment records indicate that 
he presently has a diagnosis for severe glaucoma. Therefore, 
the remaining questions are whether there is evidence of an 
in-service occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the veteran's time in service.

The only complaint relating to the veteran's eyes in his 
service medical records is a March 1979 diagnosis of and 
treatment for minor conjunctivitis. The records are otherwise 
devoid of any complaints, symptoms, or diagnoses regarding an 
eye disorder, including glaucoma.  At the end of the 
veteran's service, in 1982, the veteran's eye examination was 
normal, with normal vision found. The examination did not 
note any disorders or complaints associated with the 
veteran's eyes. 

The veteran's private medical records from Vanderbilt 
University Medical Center contain the first records of an eye 
disorder, specifically glaucoma; the first record taking 
place numerous years after the veteran's discharge. A January 
2000 letter from K.M.J., M.D., Ph.D., indicates that the 
veteran has open-angle glaucoma in both eyes, with 
uncontrolled intraocular pressure and asymmetrical cup-to-
disc ratio, with damage of the optic nerves with glaucomatous 
atrophy. The records, however, do not provide any findings of 
a medical nexus between the veteran's glaucoma and the 
veteran's time in service.

The veteran's VA outpatient treatment records have also been 
associated with the veteran's claims file. VA outpatient 
treatment records, including one dated October 2002, indicate 
that the veteran was diagnosed with and treated for severe 
glaucoma. The records do not indicate that the veteran's 
examiners ever found a medical nexus between the veteran's 
glaucoma and his time in service. 

An evidentiary gap exists between the veteran's service 
discharge and his first records of an eye disorder, including 
glaucoma, as indicated in the lack of VA outpatient treatment 
records or private medical records illustrating complaints, 
treatments or symptomatology for years after his separation 
from service. The gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had developed a chronic disability or persistent 
symptoms during service. See Forshey v. West, 12 Vet. App. 
71, 74 (1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact). The service 
medical records also fail to document any complaints, 
treatments or diagnoses of the veteran's present disability. 
The veteran also failed to support his claim, by failing to 
provide medical evidence demonstrating a nexus between his 
current disability and service, although he was advised of 
the necessity of such evidence in a June 2003 letter from the 
RO. A claimant has the responsibility to present and support 
a claim for benefits under laws administered by VA, 38 
U.S.C.A. § 5107(a). The veteran was clearly advised of the 
need to submit medical evidence of a relationship between the 
current disability and an injury, disease or event in 
service.

The only evidence to support the veteran's claim is his 
belief that his glaucoma developed during his time in 
service. Although the veteran can provide testimony as to his 
own experiences and observations, the factual question of if 
the veteran's glaucoma can be attributed to his time in 
service is a medical question, requiring a medical expert. 

The veteran is not competent to render such an opinion. 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. 
§ 3.159. The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence. 
"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim for 
service connection for an eye disorder, including glaucoma, 
is denied. 


ORDER

Service connection for an eye disorder, including glaucoma, 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


